Van Brunt, P. J.
It may not be necessary to add anything to what has been said in his opinion by the learned judge who tried the cause in the court below. In this opinion has been clearly defined the rights and obligations of the parties arising from the hiring of the safe from which the securities in question were taken. It is there stated that it was the duty of the defendant to guard the safe and its contents against the approaches or attacks of others *863who had no legal right to open it or to interfere with its contents; that any negligent omission of reasonable care in this regard, any failure to supply proper means and agencies to protect and guard the property against illegal approach, would be a breach of the duty and obligation which the defendant owed to the plaintiff as a hirer of a safe. The only question is, have the defendants violated any of these obligations? When the officer of the law, armed with the authority of the law, demanded admission to the premises where the safe hired by the plaintiff was situated, in case such admission was refused, the officer not only had the right to break his way into the premises, but the persons refusing admittance and resisting the officer in the execution of his duty would have been guilty of a misdemeanor, and punishable therefor in the manner prescribed by law. The officers and employes of the defendant were not bound to resist the officers of the law in the execution of the warrant which they held, not only because such resistance would have been useless, but it would also have been criminal. With the manner in which the officers of the law executed the process intrusted to them, the defendant had nothing to do. They broke open the safe of the plaintiff, and took away the property found therein; and, if they acted in excess of the warrant which they held in taking away property not described in the warrant, the defendant cannot be held responsible for the trespass which these officers committed, and which the defendant was powerless to prevent. But it is said that the defendant should have notified the plaintiff so she could have pursued her property. Conceding that the defendant was bound to do so, and that it failed in this duty, how has the plaintiff been damaged by this omission? Within a short time after this seizure the plaintiff was made aware of it, and for two years thereafter the property remained in the hands of different officers of the law. The plaintiff, then, had notice in ample time to assert her rights, and to reclaim the property taken, and she lost no rights whatever by the failure of the defendant to give her prompt notice. Not having lost any rights, she has not sustained any damage by this omission of the defendant. We are of the opinion, therefore, for the foregoing reasons and those stated in the opinion of the court below, that the defendant has not failed in any duty or obligation which it owed to the plaintiff whereby she has sustained any loss or damage. We do not express any opinion as to the effect of the attachments levied or attempted to be levied on this property, as it does not seem to be necessary in view of the conclusion at which we have arrived in reference to the first branch of the ease. The judgment appealed from should be affirmed, with costs.
Brady, J.
When the officer, in performance of his duty, seized the box, and by violence, the defendant was absolved from all obligations by the vis major, and was only liable for what was not taken away. The defendants are not required to combat persons representing the administrative power of the county or state. It is only when their possession is complete—lawfully so—that they continue to be liable. I concur in the views of the presiding justice.